,.,_.,..A(J24~B-(Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                                 UNITED STATES DISTRICT COU                                                SEP O6 2019
                                                       SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                    CLERK, U.S. O!STfllf:T COURT
                                  United States of America                           JUDGMENT IN s01:ItfffiRIXl":1e£siAUFORNiA
                                                                                                               ~\                          tH:'. Oi n·y
                                                 V.                                  (For Offenses Committed    or-Aftu Novc1nber-+,-1987) ~   ' -        ,


                                   Alfredo Rendon-Leon                               Case Number: 3:19-mj-23644

                                                                                    Brian J. White
                                                                                    Defendant's Attorney


   REGISTRATION NO. 88841298
   THE DEFENDANT:
    IZI pleaded guilty to count(s) 1 of Complaint                              ,                     '
                                    --~~-------------------------
    •   was found guilty to count( s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
   Title & Section                              Nature of Offense                                                      Count Number(s)
   8:1325                                       ILLEGAL ENTRY (Misdemeanor)                                            1

    D The defendant has been found not guilty on count( s)
                                         -------------------
    •          Count(s)
                          ------------------
                                             dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:

                                        ;ll;J TIME SERVED
                                        j   \
                                                                                 D _ _ _ _ _ _ _ _ _ _ days

     IZI       Assessment: $10 REMITTED IZI Fine: WAIVED
     IZI       Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    t!'1e
     i'.ii:]
               defendant's possession at the time of arrest upon their_deport~tion C/fr~v\oiahfJ
               Co4rtreo,oll.·. m~nds, defendant be deported/removed with relative, 1    , ...1 . , ...., ,
                                                                                                           ~1
                                                                                                             I
                                                                                                                l·i     '\1\)
                                                                                                               charged m case
                                                                                                                                       .
    ·              ,\ fl\ IJ ,, 1 ,. ·\ !ti l ·1' \.                                    ,  · ,,,. 1 1 •'.
                      · l ,.
                          1     J    ... c... ' .· _ ';,,,                               d (. , \ I'.,
                              J


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Friday, September 6, 2019
                                                                                  Date of Imposition of Sentence



                                                                                  HONORABLE MITCHELL D. DEMBlN
                                                                                  UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                           3: 19-mj-23644
